DETAILED ACTION
Claims 1-5, 7-9 & 11-20 are pending as amended on 10/30/20,
claims 12-20 being withdrawn.

Response to Amendment
This action is a response to the amendment & RCE filed on May 27, 2021.  Claim 10 has been cancelled.  Claim 1 has been amended as a result of the previous action; the rejections have been withdrawn accordingly.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Wednesday G. Shipp on June 11, 2021.
The application has been amended as follows: 


1.    (Currently Amended) A method for indirectly applying absorbent gelling material granules onto a carrier layer, said method comprising:
providing a fluidized bed comprising said absorbent gelling material granules in a floating state;
rotating a print roll having a plurality of recesses through the fluidized bed, such that said absorbent gelling material granules are taken up by the recesses;
print roll and said carrier layer along conducts to a return conduct end facing said fluidized bed;
applying a glue onto said carrier layer upstream of said meeting position of said [[printing]] print roll and said carrier layer; and
after applying said glue, depositing said absorbent gelling material granules on said carrier layer at said meeting position of said [[printing]] print roll and said carrier layer without contact of said [[printing]] print roll and said carrier layer.


	Claims 12-20, non-elected without traverse, are hereby cancelled


Allowable Subject Matter
Claims 1-5, 7-9 & 11 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method for indirectly applying absorbent gelling material granules onto a carrier layer, wherein a recessed printing roll is rotated through a fluidized bed of said granules and deposits taken-up granules onto an adhesive-coated carrier layer at a meeting position, without contact of said printing roll and said carrier layer, wherein an airborne particle cycling system transports particles from a region upstream of said meeting position, along conducts, to a return conduct end facing said fluidized bed in combination with the other 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745